354 S.W.3d 670 (2011)
Stephen GREEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95568.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2011.
Jessica M. Hathaway, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., CLIFFORD H. AHRENS, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Stephen Green (Movant) appeals the motion court's judgment denying, without an evidentiary hearing, his motion for post-conviction relief pursuant to Rule 24.035.
*671 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).